          Case 1:17-cv-06189-ER Document 64 Filed 03/26/21 Page 1 of 1




        LAW OFFICES OF CYNTHIA A. AUGELLO, P.C.
                                     65 HILTON AVENUE
                                                                         Granted. The parties are directed to submit
                               GARDEN CITY, NEW YORK 11530
                                                                         a joint proposed discovery schedule by
                                      TEL: 516-888-1208                  April 9, 2021. The Clerk of Court is
                                     FAX: 631-693-6088                   respectfully directed to terminate the
                             EMAIL: CAUGELLO@AUGELLOLAW.COM              motion. Doc. 63.
                                    WWW.AUGELLOLAW.COM
                                                                         So ordered.
                                                    March 25, 2021
VIA ECF
Honorable Edgardo Ramos
United States District Court Judge                                                  3/26/2021
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     MacAlister v. Millennium Hotels & Resorts, et al.
               Civil Action Number: 17-cv-6189

Dear Judge Ramos:

        This firm represents Defendant Millennium Hotels in the above referenced action. At this
time, we write to provide the Court with an update and request a short extension of time to submit
a proposed discovery schedule. The parties are continuing to work towards settlement.
Concerning the proposed discovery schedule, Plaintiff had to leave town for an emergency and
will be unable to review the schedule until after April 2, 2021. As such, we respectfully request
an extension of time until April 9, 2021 to submit the joint proposed discovery schedule. As the
Court is aware, Plaintiff is pro se and the undersigned did not want to submit a proposed schedule
without giving Plaintiff time to review same.

       Thank you for your time and consideration.

                                                    Respectfully submitted,

                                                    Cynthia A. Augello
                                                    ______________________
                                                    Cynthia A. Augello
cc:    Stacey MacAlister (via ECF)
